DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 17, 2022 has been entered.

Response to Amendment
The amendment filed October 3, 2022 has been entered.  Claims 16-19, 23-25, 29-32 and 36 have been amended.  Claims 1-15 and 37-49 are canceled.  Currently, claims 16-36 are pending for examination.

Response to Arguments
Applicant’s arguments, see pages 10-15, filed October 3, 2022, with respect to the rejection(s) of claim(s) 16-36 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Brewer et al. (US PG Pub 2002/0138104).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16-17, 19, 23-25, 30-31, 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rubin et al. (US Pat 6,298,266) in view of Brewer et al. (US PG Pub 2002/0138104).
Regarding claims 16-17, 19, 23-25, 30-31, 36, Rubin et al. discloses an output control system for use in an implantable medical device, comprising: an output configured to be connected to a lead; a charging circuit 258; a capacitor 262 switchably coupled to the charging circuit; a switching circuit 264, 266 coupled between the capacitor and the output; an output control circuit configured to generate a control signal that includes control pulses that control the switching circuit to switchably connect the capacitor to the output (“the system controller 256 closes a switch 264 and modulates the opening and closing of a switch 266 to control delivery of a defibrillation signal to the heart” col. 17, lines 51-53), the output control circuit configured to vary a duty cycle of the control pulses in a manner that defines a shape of a stimulation waveform for one or more shocks, wherein the output control circuit is configured to vary the duty cycle between at least first and second duty cycles to define a positive phase segment of the stimulation waveform (“The duty cycle of the pulse width modulated signal continues to determine the width of each successive pulse 282” col. 18, lines 21-27; E.N. Fig. 36 shows the width of the last pulse of the collection 282 being longer than the first pulse).  Rubin et al. does not expressly disclose the output control circuit configured to vary a duty cycle of the control pulses based at least in part on a shocking load resistance across shocking electrodes and a membrane response model of the tissue.  Brewer et al. teaches it is known in the art for a system for delivering shocking energy to a patient where the shocking load resistance across shocking electrodes ([0039], [0095]) and the membrane response model of tissue ([0040], [0076]) are used at least in part to base the varying of duty cycles of the control pulses that determine the output of a stimulation waveform ([0040], [0076], [0096]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rubin et al. to incorporate the shocking load resistance across shocking electrodes and a membrane response model of the tissue when varying the duty cycle of the control pulses as taught by Brewer et al. in order to better tailor and reform the defibrillation waveform based on intelligent calculations that take into consideration these measurements/models ([0020]).

Claim(s) 18, 29, 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rubin et al. (US Pat 6,298,266) in view of Brewer et al. (US PG Pub 2002/0138104) as applied to claims 16-17, 19, 23-25, 30-31, 36 above, and further in view of Moulder et al. (US Pat 8,095,216).
Regarding claims 18, 29, 32, Rubin et al. does not expressly disclose the output control circuit is configured to vary the first and second duty cycles to define the positive phase segment of the stimulation waveform to have a leading edge profile having an ascending non-linear shape that transitions from a low voltage to a high voltage, and a steady-state profile at the high voltage for a duration of the positive phase segment.  Moulder et al. teaches it is known in the art to generate a stimulation waveform having a leading edge profile with an ascending non-linear shape that transitions from a low voltage to a high voltage, and a steady-state profile at the high voltage for a duration of the positive phase segment (fig. 13).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rubin et al. to try configuring the output control circuit to vary the first and second duty cycles to define the positive phase segment of the stimulation waveform as it is a known stimulation waveform for more efficiently defibrillating a patient with reduced power consumption and reduced pain sensation experienced by the patient (col. 14, lines 3-20).

Claim(s) 20-22, 26-28, 33-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rubin et al. (US Pat 6,298,266) in view of Brewer et al. (US PG Pub 2002/0138104) as applied to claims 16-17, 19, 23-25, 30-31, 36 above, and further in view of Moulder et al. (US Pat 8,095,216) and Pless (US Pat 5,531,765).
Regarding claims 20-22, 26-28, 33-35, Rubin et al. in view of Moulder et al. discloses the output control circuit is configured to vary the duty cycle of the control pulses to define the stimulation waveform of a first shock to have a voltage of less than 300 V (col. 13, lines 55-59) but does not expressly disclose the capacitor is a single charge storage capacitor configured to store a full charge with a voltage of at least 400 V and no more than 500 V.  Pless teaches it is known in the art for a capacitor in an implantable medical device for delivering defibrillation pulses to be capable of charging to 500 volts (col. 4, lines 25-26).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rubin et al. to use a capacitor with the capability of storing a full charge with a voltage of at least 400 V as taught by Pless as it is a known capacitor size for use in implantable medical devices for delivering shocks, the results of such a modification would have been reasonably predictable and would not have altered the operation of the device.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S LEE whose telephone number is (571)270-1480. The examiner can normally be reached M-F 8-7pm, flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERICA S LEE/Primary Examiner, Art Unit 3792